--------------------------------------------------------------------------------


Exhibit 10.1


EMPLOYMENT AGREEMENT


This AGREEMENT (the "Agreement") is made as of September 30, 1997 (the
"Effective Date"), by and between Northway Financial, Inc., a New Hampshire
chartered corporation ("Northway"), The Berlin City Bank, a New Hampshire
chartered bank and wholly owned subsidiary of Northway with its principal
offices located in Berlin, New Hampshire (Northway and The Berlin City Bank
shall hereinafter collectively be referred to as the "Employer"), and William J.
Woodward (the "Executive"). In consideration of the mutual covenants contained
in this Agreement, the Employer and the Executive agree as follows:


1. Employment. The Employer agrees to employ the Executive and the Executive
agrees to be employed by the Employer on the terms and conditions set forth in
this Agreement.


2. Capacity. The Executive shall serve the Employer as Chairman, President and
Chief Executive Officer, subject to election by the Board of Directors of
Northway or The Berlin City Bank, as the case may be (the "Board of Directors"),
and as a member of the Board of Directors, subject to election by the
shareholders of the Employer. The Executive shall also serve the Employer in
such other or additional offices as the Executive may be requested to serve by
the Board of Directors. In such capacity or capacities, the Executive shall
perform such services and duties in connection with the business, affairs and
operations of the Employer as may be assigned or delegated to the Executive from
time to time by or under the authority of the Board of Directors.


3. Term. Subject to the provisions of Section 6, the term of employment pursuant
to this Agreement (the "Term") shall be for three (3) years from the Effective
Date and shall be renewed automatically for periods of one (1) year commencing
at the first anniversary of the Effective Date and on each subsequent
anniversary thereafter, unless either the Executive or the Employer gives
written notice to the other not less than sixty (60) days prior to the date of
any such anniversary of such party's election not to extend the Term.


4. Compensation and Benefits. The regular compensation and benefits payable to
the Executive under this Agreement shall be as follows:


(a) Salary. For all services rendered by the Executive under this Agreement, the
Employer shall pay the Executive a salary (the "Salary") at an annual rate
consistent with the letter agreement, dated March 14, 1997, by and between
Fletcher W. Adams and William J. Woodward and attached hereto as Exhibit A,
subject to increase from time to time in the discretion of the Board of
Directors. The Salary shall be payable in periodic installments in accordance
with the Employer's usual practice for its senior executives.


(b) Bonus or Similar Incentive Programs. The Executive shall be entitled to
participate in any incentive or bonus program established by the Board of
Directors with such terms as may be established in the sole discretion of the
Board of Directors; or


(c) Regular Benefits. The Executive shall also be entitled to participate in any
employee benefit plans, medical insurance plans, life insurance plans,
disability income plans, retirement plans, vacation plans, expense reimbursement
plans and other benefit plans which the Employer may from time to time have in
effect for all or most of its senior executives. Such participation shall be
subject to the terms of the applicable plan documents, generally applicable
policies of the Employer, applicable law and the discretion of the Board of
Directors or any administrative or other committee provided for in or
contemplated by any such plan. Nothing contained in this Agreement shall be
construed to create any obligation on the part of the Employer to establish any
such plan or to maintain the effectiveness of any such plan which may be in
effect from time to time.


--------------------------------------------------------------------------------



(d) Taxation of Payments and Benefits. The Employer shall undertake to make
deductions, withholdings and tax reports with respect to payments and benefits
under this Agreement to the extent that it reasonably and in good faith believes
that it is required to make such deductions, withholdings and tax reports.
Payments under this Agreement shall be in amounts net of any such deductions or
withholdings. Nothing in this Agreement shall be construed to require the
Employer to make any payments to compensate the Executive for any adverse tax
effect associated with any payments or benefits or for any deduction or
withholding from any payment or benefit.


(e) Exclusivity of Salary and Benefits. Unless approved by the Board of
Directors, the Executive shall not be entitled to any payments or benefits other
than those provided under this Agreement.


5. Extent of Service. During the Executive's employment under this Agreement,
the Executive shall, subject to the direction and supervision of the Board of
Directors, devote the Executive's, best efforts and business judgment, skill and
knowledge to the advancement of the Employer's interests and to the discharge of
the Executive's duties and responsibilities under this Agreement. The Executive
shall not engage in any other business activity, except as may be approved by
the Board of Directors; provided that nothing in this Agreement shall be
construed as preventing the Executive from:


(a) investing the Executive's assets in any company or other entity in a manner
not prohibited by Section 7(d) and in such form or manner as shall not require
any material activities on the Executive's part in connection with the
operations or affairs of the companies or other entities in which such
investments are made; or


(b) engaging in religious, charitable or other community or non-profit
activities that do not impair the Executive's ability to fulfill the Executive's
duties and responsibilities under this Agreement; or


(c) continuing to advise and consult regularly the activities of Vaillancourt &
Woodward, Inc. in his current positions with the same, provided that such advice
and consultation does not unreasonably interfere with the performance of the
Executive's duties hereunder.


6. Termination and Termination Benefits. Notwithstanding the provisions of
Section 3, the Executive's employment under this Agreement shall terminate under
the following circumstances set forth in this Section 6.


(a) Termination by the Employer for Cause. The Executive's employment under this
Agreement may be terminated for cause without further liability on the part of
the Employer effective immediately upon a two-thirds (2/3) vote of the Board of
Directors and written notice to the Executive. Only the following shall
constitute "cause" for such termination:


(i) dishonest statements or acts of the Executive with respect to the business
of the Employer or any affiliate of the Employer;


(ii) the commission by or indictment of the Executive for (A) a felony or (B)
any misdemeanor involving moral turpitude, deceit, dishonesty or fraud
("indictment," for these purposes, meaning an indictment, probable cause hearing
or any other procedure pursuant to which an initial determination of probable or
reasonable cause with respect to such offense is made);


--------------------------------------------------------------------------------



(iii) material failure to perform to the reasonable satisfaction of the Board of
Directors a substantial portion of the Executive's duties and responsibilities
assigned or delegated under this Agreement, which failure continues, in the
reasonable judgment of the Board of Directors, for sixty (60) days after written
notice given to the Executive by the Board of Directors;


(iv) gross negligence, willful misconduct or insubordination of the Executive
with respect to the Employer or any affiliate of the Employer; or


(v) material breach by the Executive of any of the Executive's obligations under
this Agreement.


(b) Termination by the Executive. The Executive's employment under this
Agreement may be terminated by the Executive by written notice to the Board of
Directors at least thirty (30) days prior to such termination.


(c) Termination by the Employer Without Cause. Subject to the payment of
Termination Benefits pursuant to Section 6(d), the Executive's employment under
this Agreement may be terminated by the Employer without cause upon written
notice to the Executive by a two-thirds (2/3) vote of the Board of Directors.


(d) Certain Termination Benefits. Unless otherwise specifically provided in this
Agreement or otherwise required by law, all compensation and benefits payable to
the Executive under this Agreement shall terminate on the date of termination of
the Executive's employment under this Agreement. Notwithstanding the foregoing,
in the event of termination of the Executive's employment with the Employer
pursuant to Section 6(c) above, the Employer shall provide to the Executive the
following termination benefits ("Termination Benefits"):


(i) continuation of the Executive's Salary at the rate then in effect pursuant
to Section 4(a); and


(ii) continuation of group health plan benefits to the extent authorized by and
consistent with 29 U.S.C. ss. 1161 et seq. (commonly known as "COBRA"), with the
cost of the regular premium for such benefits shared in the same relative
proportion by the Employer and the Executive as in effect on the date of
termination.


The Termination Benefits set forth in (i) and (ii) above shall continue
effective until the expiration of the Term; provided that in the event that the
Executive commences any employment or self-employment during the period during
which the Executive is entitled to receive Termination Benefits (the
"Termination Benefits Period"), the remaining amount of Salary due pursuant to
Section 6(d)(i) for the period from the commencement of such employment (other
than in connection with the activities of Vaillancourt & Woodward, Inc.) or
self-employment to the end of the Termination Benefits Period shall be reduced
by one-half of the salary the Executive receives from such employment or
self-employment and, if the Executive receives benefits from such employment or
self-employment comparable to those benefits provided by the Employer, the
payments provided under Section 6(d)(ii) shall cease effective as of the date of
commencement of such employment or self-employment. The Employer's liability for
Salary continuation pursuant to Section 6(d)(i) shall be reduced by the amount
of any severance pay due or otherwise paid to the Executive pursuant to any
severance pay plan or stay bonus plan of the Employer. Notwithstanding the
foregoing, nothing in this Section 6(d) shall be construed to affect the
Executive's right to receive COBRA continuation entirely at the Executive's own
cost to the extent that the Executive may continue to be entitled to COBRA
continuation after the Executive's right to cost sharing under Section 6(d)(ii)
ceases. The Executive shall be obligated to give prompt notice of the date of
commencement of any employment or self-employment during the Termination
Benefits Period and shall respond promptly to any reasonable inquiries
concerning any employment or self-employment in which the Executive engages
during the Termination Benefits Period.


--------------------------------------------------------------------------------




(e) Disability. If the Executive shall be disabled so as to be unable to perform
the essential functions of the Executive's then existing position or positions
under this Agreement with or without reasonable accommodation, the Board of
Directors of Northway by a two-thirds (2/3) vote may remove the Executive from
any responsibilities and/or reassign the Executive to another position with the
Employer for the remainder of the Term or during the period of such disability.
Notwithstanding any such removal or reassignment, the Executive shall continue
to receive the Executive's full Salary (less any disability pay or sick pay
benefits to which the Executive may be entitled under the Employer's policies)
and benefits under Section 4 of this Agreement (except to the extent that the
Executive may be ineligible for one or more such benefits under applicable plan
terms) for a period of time equal to the lesser of (i) one (1) year; or (ii) the
remainder of the Term. If any question shall arise as to whether during any
period the Executive is disabled so as to be unable to perform the essential
functions of the Executive's then existing position or positions with or without
reasonable accommodation, the Executive may, and at the request of the Employer
shall, submit to the Employer a certification in reasonable detail by a
physician selected by the Employer to whom the Executive or the Executive's
guardian has no reasonable objection as to whether the Executive is so disabled
or how long such disability is expected to continue, and such certification
shall for the purposes of this Agreement be conclusive of the issue. The
Executive shall cooperate with any reasonable request of the physician in
connection with such certification. If such question shall arise and the
Executive shall fail to submit such certification, the Employer's determination
of such issue shall be binding on the Executive. Nothing in this Section 6(e)
shall be construed to waive the Executive's rights, if any, under existing law
including, without limitation, the Family and Medical Leave Act of 1993, 29
U.S.C. ss.2601 et seq. and the Americans with Disabilities Act, 42 U.S.C.
ss.12101 et seq.


(f) Termination Following a Change of Control. If there is a Change of Control,
as defined in Section 6(f)(i) below, during the Term, the provisions of this
Section 6(f) shall apply and shall continue to apply throughout the remainder of
the term of this Agreement. If, within eighteen (18) months following a Change
of Control, the Executive's employment is terminated by the Employer or the
Executive following the occurrence of any of the events listed in Section
6(f)(ii) below or if the Executive's employment is terminated without cause (in
accordance with Section 6(c) above), in lieu of any payments under Section 6(d)
above, the Employer shall pay to the Executive (or the Executive's estate, if
applicable) a lump sum amount equal to 2.99 times the Executive's "base amount"
within the meaning of Section 280G(b)(3) of the Internal Revenue Code of 1986,
as amended (the "Code").


--------------------------------------------------------------------------------


 
(i) Change of Control shall mean the occurrence of one or more of the following
events:


(A) any "person" (as such term is used in Sections 13(d) and 14(d)(2) of the
Securities Exchange Act of 1934, as amended (the "Exchange Act")) becomes a
"beneficial owner" (as such term is defined in Rule 13d-3 promulgated under the
Exchange Act) (other than the Employer, any trustee or other fiduciary holding
securities under an employee benefit plan of the Employer, or any corporation
owned, directly or indirectly, by the stockholders of the Employer, in
substantially the same proportions as their ownership of stock of Northway),
directly or indirectly, of securities of Northway, representing fifty percent
(50%) or more of the combined voting power of Northway's then outstanding
securities; or


(B) persons who, as of the Effective Date, constituted Northway's Board of
Directors (the "Incumbent Board") cease for any reason including, without
limitation, as a result of a tender offer, proxy contest, merger or similar
transaction, to constitute at least a majority of Northway's Board of Directors,
provided that any person becoming a director of Northway subsequent to the
Effective Date whose election was approved by at least a majority of the
directors then comprising the Incumbent Board shall, for purposes of this
Section 6(f), be considered a member of the Incumbent Board; or


(C) the stockholders of Northway approve a merger or consolidation of Northway
with any other corporation or other entity, other than (1) a merger or
consolidation which would result in the voting securities of Northway
outstanding immediately prior thereto continuing to represent (either by
remaining outstanding or by being converted into voting securities of the
surviving entity) more than fifty percent (50%) of the combined voting power of
the voting securities of Northway or such surviving entity outstanding
immediately after such merger or consolidation or (2) a merger or consolidation
effected to implement a recapitalization of Northway (or similar transaction) in
which no "person" (as hereinabove defined) acquires more than fifty percent
(50%) of the combined voting power of Northway's then outstanding securities; or


(D) the stockholders of Northway approve a plan of complete liquidation of
Northway or an agreement for the sale or disposition by Northway of all or
substantially all of Northway's assets.


(ii) The events referred to in Section 6(f) above shall be as follows:


--------------------------------------------------------------------------------




(A) a reduction of the Executive's salary other than a reduction that (1) is
based on the Employer's financial performance or (2) is similar to the reduction
made to the salaries provided to all or most other senior executives of the
Employer; or


(B) a significant change in the Executive's responsibilities and/or duties which
constitutes, when compared to the Executive's responsibilities and/or duties
before the Change of Control, a demotion; or


(C) a material loss of title or office; or


(D) the relocation of the offices at which the Executive is principally employed
as of the Change of Control to a location more than fifty (50) miles from such
offices, which relocation is not approved by the Executive.


(iii) The Executive shall provide the Employer with reasonable notice and an
opportunity to cure any of the events listed in Section 6(f)(ii) and shall not
be entitled to compensation pursuant to this Section 6(f) unless the Employer
fails to cure within a reasonable period; and


(iv) It is the intention of the Executive and of the Employer that no payments
by the Employer to or for the benefit of the Executive under this Agreement or
any other agreement or plan, if any, pursuant to which the Executive is entitled
to receive payments or benefits shall be nondeductible to the Employer by reason
of the operation of Section 280G of the Code relating to parachute payments or
any like statutory or regulatory provision. Accordingly, and notwithstanding any
other provision of this Agreement or any such agreement or plan, if by reason of
the operation of said Section 280G or any like statutory or regulatory
provision, any such payments exceed the amount which can be deducted by the
Employer, such payments shall be reduced to the maximum amount which can be
deducted by the Employer. To the extent that payments exceeding such maximum
deductible amount have been made to or for the benefit of the Executive, such
excess payments shall be refunded to the Employer with interest thereon at the
applicable Federal rate determined under Section 1274(d) of the Code, compounded
annually, or at such other rate as may be required in order that no such
payments shall be nondeductible to the Employer by reason of the operation of
said Section 280G or any like statutory or regulatory provision. To the extent
that there is more than one method of reducing the payments to bring them within
the limitations of said Section 280G or any like statutory or regulatory
provision, the Executive shall determine which method shall be followed,
provided that if the Executive fails to make such determination within
forty-five (45) days after the Employer has given notice of the need for such
reduction, the Employer may determine the method of such reduction in its sole
discretion.


7. Confidential Information, Noncompetition and Cooperation.


(a) Confidential Information. As used in this Agreement, "Confidential
Information" means information belonging to the Employer which is of value to
the Employer in the course of conducting its business and the disclosure of
which could result in a competitive or other disadvantage to the Employer.
Confidential Information includes, without limitation, financial information,
reports, and forecasts; inventions, improvements and other intellectual
property; trade secrets; know-how; designs, processes or formulae; software;
market or sales information or plans; customer lists; and business plans,
prospects and opportunities (such as possible acquisitions or dispositions of
businesses or facilities) which have been discussed or considered by the
management of the Employer. Confidential Information includes information
developed by the Executive in the course of the Executive's employment by the
Employer, as well as other information to which the Executive may have access in
connection with the Executive's employment. Confidential Information also
includes the confidential information of others with which the Employer has a
business relationship. Notwithstanding the foregoing, Confidential Information
does not include information in the public domain, unless due to breach of the
Executive's duties under Section 7(b).


--------------------------------------------------------------------------------



(b) Confidentiality. The Executive understands and agrees that the Executive's
employment creates a relationship of confidence and trust between the Executive
and the Employer with respect to all Confidential Information. At all times,
both during the Executive's employment with the Employer and after its
termination, the Executive will keep in confidence and trust all such
Confidential Information, and will not use or disclose any such Confidential
Information without the written consent of the Employer, except as may be
necessary in the ordinary course of performing the Executive's duties to the
Employer.


(c) Documents, Records, etc. All documents, records, data, apparatus, equipment
and other physical property, whether or not pertaining to Confidential
Information, which are furnished to the Executive by the Employer or are
produced by the Executive in connection with the Executive's employment will be
and remain the sole property of the Employer. The Executive will return to the
Employer all such materials and property as and when requested by the Employer.
In any event, the Executive will return all such materials and property
immediately upon termination of the Executive's employment for any reason. The
Executive will not retain with the Executive any such material or property or
any copies thereof after such termination.


(d) Noncompetition and Nonsolicitation. During the Term and for one (1) year
thereafter (or during the Termination Benefits Period, if longer), the Executive
(i) will not, directly or indirectly, whether as owner, partner, shareholder,
consultant, agent, employee, co-venturer or otherwise, engage, participate,
assist or invest in any Competing Business (as hereinafter defined); (ii) will
refrain from directly or indirectly employing, attempting to employ, recruiting
or otherwise soliciting, inducing or influencing any person to leave employment
with the Employer (other than terminations of employment of subordinate
employees undertaken in the course of the Executive's employment with the
Employer); and (iii) will refrain from soliciting or encouraging any customer or
supplier to terminate or otherwise modify adversely its business relationship
with the Employer; provided, however, that the foregoing one-year restriction
shall not apply in the event the Executive's employment under this Agreement is
terminated pursuant to Section 6(c) hereof. The Executive understands that the
restrictions set forth in this Section 7(d) are intended to protect the
Employer's interest in its Confidential Information and established employee,
customer and supplier relationships and goodwill, and agrees that such
restrictions are reasonable and appropriate for this purpose. For purposes of
this Agreement, the term "Competing Business" shall mean a business (other than
Vaillancourt & Woodward, Inc.) conducted anywhere in the State of New Hampshire
which is competitive with any business which the Employer or any of its
affiliates conducts or proposes to conduct at any time during the employment of
the Executive. Notwithstanding the foregoing, the Executive may own up to one
percent (1%) of the outstanding stock of a publicly held corporation which
constitutes or is affiliated with a Competing Business.


--------------------------------------------------------------------------------



(e) Third-Party Agreements and Rights. The Executive hereby confirms that the
Executive is not bound by the terms of any agreement with any previous employer
or other party which restricts in any way the Executive's use or disclosure of
information or the Executive's engagement in any business. The Executive
represents to the Employer that the Executive's execution of this Agreement, the
Executive's employment with the Employer and the performance of the Executive's
proposed duties for the Employer will not violate any obligations the Executive
may have to any such previous employer or other party. In the Executive's work
for the Employer, the Executive will not disclose or make use of any information
in violation of any agreements with or rights of any such previous employer or
other party, and the Executive will not bring to the premises of the Employer
any copies or other tangible embodiments of non-public information belonging to
or obtained from any such previous employment or other party.


(f) Litigation and Regulatory Cooperation. During and after the Executive's
employment, the Executive shall cooperate fully with the Employer in the defense
or prosecution of any claims or actions now in existence or which may be brought
in the future against or on behalf of the Employer which relate to events or
occurrences that transpired while the Executive was employed by the Employer.
The Executive's full cooperation in connection with such claims or actions shall
include, but not be limited to, being available to meet with counsel to prepare
for discovery or trial and to act as a witness on behalf of the Employer at
mutually convenient times. During and after the Executive's employment, the
Executive also shall cooperate fully with the Employer in connection with any
investigation or review of any federal, state or local regulatory authority as
any such investigation or review relates to events or occurrences that
transpired while the Executive was employed by the Employer. The Employer shall
reimburse the Executive for any reasonable out-of-pocket expenses incurred in
connection with the Executive's performance of obligations pursuant to this
Section 7(f).


(g) Injunction. The Executive agrees that it would be difficult to measure any
damages caused to the Employer which might result from any breach by the
Executive of the promises set forth in this Section 7, and that in any event
money damages would be an inadequate remedy for any such breach. Accordingly,
subject to Section 8 of this Agreement, the Executive agrees that if the
Executive breaches, or proposes to breach, any portion of this Agreement, the
Employer shall be entitled, in addition to all other remedies that it may have,
to an injunction or other appropriate equitable relief to restrain any such
breach without showing or proving any actual damage to the Employer.


8. Arbitration of Disputes. Any controversy or claim arising out of or relating
to this Agreement or the breach thereof or otherwise arising out of the
Executive's employment or the termination of that employment (including, without
limitation, any claims of unlawful employment discrimination whether based on
age or otherwise) shall, to the fullest extent permitted by law, be settled by
arbitration in any forum and form agreed upon by the parties or, in the absence
of such an agreement, under the auspices of the American Arbitration Association
("AAA") in Boston, Massachusetts in accordance with the Employment Dispute
Resolution Rules of the AAA, including, but not limited to, the rules and
procedures applicable to the selection of arbitrators, except that the
arbitrator shall apply the law as established by decisions of the U.S. Supreme
Court, the Court of Appeals for the First Circuit and the U.S. District Court
for the District of New Hampshire in deciding the merits of claims and defenses
under federal law or any state or federal anti-discrimination law, and any
awards to the Executive for violation of any anti-discrimination law shall not
exceed the maximum award to which the Executive could be entitled under the
applicable (or most analogous) federal anti-discrimination or civil rights laws.
In the event that any person or entity other than the Executive or the Employer
may be a party with regard to any such controversy or claim, such controversy or
claim shall be submitted to arbitration subject to such other person or entity's
agreement. Judgment upon the award rendered by the arbitrator may be entered in
any court having jurisdiction thereof. This Section 8 shall be specifically
enforceable. Notwithstanding the foregoing, this Section 8 shall not preclude
either party from pursuing a court action for the sole purpose of obtaining a
temporary restraining order or a preliminary injunction in circumstances in
which such relief is appropriate; provided that any other relief shall be
pursued through an arbitration proceeding pursuant to this Section 8.


--------------------------------------------------------------------------------



9. Consent to Jurisdiction. To the extent that any court action is permitted
consistent with or to enforce Section 8 of this Agreement, the parties hereby
consent to the jurisdiction of the Superior Court of the State of New Hampshire
and the United States District Court for the District of New Hampshire.
Accordingly, with respect to any such court action, the Executive (a) submits to
the personal jurisdiction of such courts; (b) consents to service of process;
and (c) waives any other requirement (whether imposed by statute, rule of court,
or otherwise) with respect to personal jurisdiction or service of process.


10. Integration. This Agreement constitutes the entire agreement between the
parties with respect to the subject matter hereof and supersedes all prior
agreements between the parties with respect to any related subject matter.


11. Assignment; Successors and Assigns, etc. Neither the Employer nor the
Executive may make any assignment of this Agreement or any interest herein, by
operation of law or otherwise, without the prior written consent of the other
party; provided that the Employer may assign its rights under this Agreement
without the consent of the Executive in the event that the Employer shall effect
a reorganization, consolidate with or merge into any other corporation,
partnership, organization or other entity, or transfer all or substantially all
of its properties or assets to any other corporation, partnership, organization
or other entity. This Agreement shall inure to the benefit of and be binding
upon the Employer and the Executive, their respective successors, executors,
administrators, heirs and permitted assigns.


12. Enforceability. If any portion or provision of this Agreement (including,
without limitation, any portion or provision of any section of this Agreement)
shall to any extent be declared illegal or unenforceable by a court of competent
jurisdiction, then the remainder of this Agreement, or the application of such
portion or provision in circumstances other than those as to which it is so
declared illegal or unenforceable, shall not be affected thereby, and each
portion and provision of this Agreement shall be valid and enforceable to the
fullest extent permitted by law.


13. Waiver. No waiver of any provision hereof shall be effective unless made in
writing and signed by the waiving party. The failure of any party to require the
performance of any term or obligation of this Agreement, or the waiver by any
party of any breach of this Agreement, shall not prevent any subsequent
enforcement of such term or obligation or be deemed a waiver of any subsequent
breach.


--------------------------------------------------------------------------------



14. Notices. Any notices, requests, demands and other communications provided
for by this Agreement shall be sufficient if in writing and delivered in person
or sent by a nationally recognized overnight courier service or by registered or
certified mail, postage prepaid, return receipt requested, to the Executive at
the last address the Executive has filed in writing with the Employer or, in the
case of the Employer, at its main offices, attention of the Board of Directors,
and shall be effective on the date of delivery in person or by courier or three
(3) days after the date mailed.


15. Amendment. This Agreement may be amended or modified only by a written
instrument signed by the Executive and by a duly authorized representative of
the Employer.


16. Governing Law. This is a New Hampshire contract and shall be construed under
and be governed in all respects by the laws of the State of New Hampshire,
without giving effect to the conflict of laws principles of such State.


17. Counterparts. This Agreement may be executed in any number of counterparts,
each of which when so executed and delivered shall be taken to be an original;
but such counterparts shall together constitute one and the same document.






(The rest of this page is left intentionally blank)




IN WITNESS WHEREOF, this Agreement has been executed as a sealed instrument by
the Employer, by its duly authorized officer, and by the Executive, as of the
Effective Date.



       
NORTHWAY FINANCIAL, INC.
 
Attest:
                         
By:
/s/
David J. O'Connor
 
By:
/s/
Fletcher W. Adams
 
Name:
David J. O'Connor
 
Name:
Fletcher W. Adams
 
Title:
Executive Vice President
 
Title:
Vice Chairman
     
and Chief Financial Officer
                                 
THE BERLIN CITY BANK
 
Attest:
                             
By:
/s/
David J. O'Connor
 
By:
/s/
William J. Woodward
 
Name:
David J. O'Connor
 
Name:
William J. Woodward
 
Title:
Executive Vice President
 
Title:
President and Chief
     
and Chief Financial Officer
     
Executive Officer
                                         
EMPLOYEE
                         
/s/
William J. Woodward
           
William J. Woodward
 

 



--------------------------------------------------------------------------------